 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIves Business Forms, Inc. and United Labor Unions,Local 100, Petitioner. Case 15-RC-6824August 10, 1982DECISION ON REVIEWBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn August 31, 1981, the Regional Director forRegion 15 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound that the smallest appropriate unit consists ofall the Employer's employees at its New Orleans,Louisiana, facility, excluding office clerical em-ployees, outside salesmen, guards, and supervisorsas defined by the Act.' Thereafter, in accordancewith Section 102.67 of the National Labor Rela-tions Board Rules and Regulations, Series 8, asamended, the Petitioner filed a timely request forreview of the Regional Director's decision andbrief in support thereof, contending, inter alia, thatthe unit determination is clearly erroneous and adeparture from reported Board precedent. TheEmployer filed a brief in opposition. On September29, 1981, the National Labor Relations Board, bytelegraphic order, granted the Petitioner's requestfor review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under review,and makes the following findings.The Petitioner seeks to represent a unit consist-ing solely of warehouse employees, truckdrivers,and the porter2at the Employer's facility. The Pe-titioner asserts that the petitioned-for employeesenjoy an identifiable community of interest distinctfrom that of other employees, as evidenced bytheir separate supervision and work areas, their dif-ferent work duties and salary levels, and their lackof substantial interchange or integration with otheremployee groups. In agreement with the RegionalDirector, the Employer contends that since all ofits employees enjoy the same fringe benefits, are allhourly paid, work the same shift (except shippingemployees), and use the same facilities and since itsoperations are functionally integrated with substan-tial employee contact, interchange, and transfer, anoverall unit is the smallest appropriate unit. Ac-I The unit found appropriate includes 22 warehousemen (20 shippingand 2 receiving employees), 8 truckdrivers, 2 letterpress employees, 6 en-graving department employees, II print department employees, 8 ware-house clericals, I engrax ing clerical, 3 print clericals, and the porter.2 Both parties stipulated to the inclusion of the porter in any unitfound appropriate.263 NLRB No. 36cordingly, the Employer contends that the appro-priate unit must also include its employees in theletterpress department, engraving department, andprint department, as well as the warehouse, print,and engraving clericals.The Employer manufactures and sells office sup-plies from its New Orleans facility, deriving ap-proximately 50 percent of its business from the saleof forms which its prints and approximately 50 per-cent from the sale of premanufactured office sup-plies. The Employer operates out of a four-storybuildings in which employees are permanently as-signed to only the first three floors, the fourthfloor and basement being merely storage and ware-house areas. The first floor of the Employer's fa-cility houses the shipping, receiving, engraving,and letterpress departments and a warehouse area.Located on the second floor are the accounting de-partment, a clerical area, a "camera make-readyroom," and a warehouse area. The third floor con-tains the Employer's rotary, bindery, and offset de-partments which combine to form the printing de-partment as well as a warehouse area.Assigned to the first floor are 2 receiving em-ployees and 20 shipping employees, referred to aswarehousemen. These employees perform tradition-al warehouse work. The receiving employees, su-pervised by Receiving Supervisor HendersonHughes, receive incoming merchandise, shelvemerchandise in the warehouse, wrap processedmerchandise for shipment, and move merchandisefrom one part of the building to another. The ship-ping employees are primarily responsible, as theirjob classification implies, for shipping merchandiseand are supervised by Shipping Supervisor HenryWooden or, if on the second shift, by AndreMensas, the security supervisor. These employeespull merchandise from shelves; assemble orders,checking off shipping tickets as they do so; labelmerchandise; and load trucks for delivery. Theyalso assist the receiving department in receivingmerchandise and moving materials from one partof the building to another. The eight truckdriversin the shipping department spend the bulk of theirworktime (5 to 5-1/2 hours/8-hour day) makinglocal deliveries. The remainder of their time is usu-ally spent in moving merchandise and gettingorders from one department or another to thetrucks for delivery.Also on the first floor are six engraving employ-ees-four press operators and two packers-whoare supervised by Allen Blanchard, the engravingI The Employer also maintains an overflnw warehouse which is usedfor the receipt of large quantities of merchandise which physically cannotbe kept at the main building, No employees are assigned to this locationon a permanent basis.286 IVES BUSINESS FORMS, INC.supervisor. The four press operators run the en-graving presses. The packers are not involved inactual printing work, but rather check completedjobs for quality, then package, wrap, and label themerchandise and move it to various parts of thewarehouse for delivery. They may go into thewarehouse to check their stock, but they do not doheavy physical work. The two employees in theletterpress department operate letterpress machines.They have no immediate supervisor, but are ulti-mately supervised by Director of OperationsGeorge Dugazon. All first floor employees punchthe first floor timeclock. If the timecards of letter-press employees need to be approved for anyreason, such approval may come from either thedirector of operations or the shipping supervisor.The clerical employees are all located on thesecond floor. There are eight warehouse clericals,three print clericals, and one engraving clerical.The warehouse clericals, who are supervised byOffice Manager Gilbert Timpe and the Employer'svice president, Peter Ives, spend approximately 60percent of their worktime at their desks tracingmerchandise, processing orders, and preparingshipping tickets. The remaining 40 to 50 percent oftheir worktime is spent on the first floor followingup on orders, looking for merchandise, checking inmerchandise, putting merchandise in packing areaswith packing tickets, and taking physical counts ofwarehouse merchandise. The warehouse clericalsalso handle specialty items which comprise ap-proximately 22,000 of the 30,000 items received bythe Employer. When such merchandise is received,the warehouse clericals are notified, and it is theirresponsibility to divide the merchandise and placeit on the packing table for the shipping departmentto package, label, and ship. These clericals alsoserve customers who walk into the plant and, inabout half such instances, they actually get themerchandise for the customers. The print clericalsare responsible for keeping an inventory of prod-ucts and raw materials, issuing job tickets, tracingdeliveries, and physically counting merchandisewhen figures do not jibe, as well as doing negativestripping, layout, and camera work. The engravingclerical spends approximately 60 percent of hertime on the second floor and 40 percent on the firstfloor in the engraving department. She processesjob tickets, traces deliveries, does paperwork cor-rections, and maintains a physical inventory ofpapers used in engraving and presold forms. Noneof the clericals punch a timeclock, but rather com-plete timecards. The warehouse clericals' timecardsare approved by the office manager. Timecards forprint clericals are approved by the director of op-erations and those of the engraving clericals are ap-proved by the director of engraving. Their deskson the second floor are not intermingled but in-stead are situated in areas pertaining to their re-spective jobs.There are approximately 11 employees in theprinting department on the third floor. These em-ployees work in either offset, bindery, or rotary.Their main function is to operate machinery. Thereare three pieces of equipment in the rotary depart-ment-two presses run by two pressmen and a col-lator which is run by the collator operator. Press-men require training to run the presses and, at thetime of the hearing, one pressman, hired 4-5 weeksprior to the hearing, was still receiving on-the-jobtraining. All printing employees punch the thirdfloor timeclock.All employees are paid by the hour and are eligi-ble to receive the same benefits. They may use anyof the employee break rooms which are located onevery floor, although most employees eat theirlunch on the same floor where they work. All em-ployees work a single shift from 8 a.m.-4:30 p.m.,except shipping employees who work either of twoshifts, 7 a.m.-3:30 p.m. or 12-8:30 p.m. Raises aregenerally given twice a year on an individual basiswith the decision as to who should receive such apay increase being made by Vice President Ivesand the employee's supervisor. All employees,except the letterpress employees who are deaf, par-ticipate in an annual shipping inventory of the fa-cility which takes approximately 2-1/2 to 3 days tocomplete. Also, all employees (except letterpressemployees) as well as supervisors with extra timeare expected to assist in periodic resets, i.e., the re-distribution of warehouse merchandise or stock. Atthe time of the hearing, the most recent redistribu-tion had taken place approximately 9 monthsbefore and had taken 4 months to complete. Allemployees wear ID badges which are color codedby floor. Only truckdrivers wear uniforms, al-though Vice President Ives would like to changethis policy.It is the Employer's policy to use employees onan "as needed" basis. Thus, regardless of job classi-fication, any employee may be asked on occasionto move merchandise from one part of the facilityto another when necessary. Although Vice Presi-dent Ives claimed that letterpress employees movedmerchandise from receiving to shipping on aweekly basis, he cited only one specific example ofsuch activity, which had occurred 3 weeks beforethe hearing. In that instance, after a shipment ofenvelopes had been received by the receiving de-partment, the letterpress employees picked up theirshare, and distributed some to offset and the thirdfloor warehouse "and some went out on an order."287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSimilarly, although Ives testified that engravingemployees have loaded trucks and letterpress em-ployees have packed merchandise in the ware-house, he gave no specific examples of such inter-change. Ives also testified that during the past yearthe letterpress employees had assisted in loadingtrucks on approximately 10-15 occasions, eachtaking about 20 to 30 minutes. For example, ap-proximately 3 weeks before the hearing, letterpressemployees loaded a customer's vehicle. However,only warehouse employees and truckdrivers unloadtrucks, stock merchandise on shelves, or "pull"orders. Warehouse employees and truckdrivershave never replaced the collator operator, press-men, or print clericals, as those jobs require a cer-tain degree of skill and/or training which ware-house employees do not possess. Warehouse em-ployees have, however, temporarily acted as colla-tor assistant, a job requiring no skill. None of theemployees are cross-trained for bindery, offset, orrotary work. The print clericals have only been re-placed by pressmen and supervisors. Office em-ployees have temporarily substituted for offset em-ployees and engraving employees have replacedoffice clericals and bindery employees when workin engraving is slow. Although the record showsthere have been three temporary transfers from thewarehouse to the bindery area, all of these oc-curred after the Employer was presented with theinstant petition.There have been several permanent transfers4but only two such transfers involve movement intothe petitioned-for unit-a collator assistant trans-ferred to the warehouse some 2-1/2 years beforethe hearing and a retarded individual hired as asummer employee, who was not capable of per-forming work in printing was transferred to and ul-timately fired from receiving. There was also onetransfer out of the unit-a warehouse employeewas made a supervisor in offset approximately 3years ago.Approximately 67 percent of the employeessought to be excluded by the Petitioner earn over$5 per hour. By comparison only approximately 27percent of the warehouse employees and truck-drivers earn more than this amount per hour.Considering the above factors, we find that thewarehouse employees and truckdrivers share a suf-ficiently distinct community of interest from theEmployer's other employees so as to constitute aseparate appropriate unit. Thus, the warehouse em-ployees and truckdrivers alone are engaged primar-4 These include: letterpress employee to controller, bindery employeeto letterpress, receptionist to print clerical, two telephone receptionists tothe accounting department, warehouseman to receiving supervisor, ware-houseman to offset supervisor, printing employee to warehouse, and bind-ery employee to receiving.ily and almost exclusively in traditional warehouseand delivery functions. Though letterpress employ-ees have also loaded trucks, such work is per-formed only approximately once a month for 20 to30 minutes at a time and thus is infrequent and in-substantial. Similarly, there is no evidence that non-warehouse employees perform a substantial amountof warehouse work during the annual inventory orthe periodic resets or that their movement of mate-rial within the facility is anything more than occa-sional or "as needed." Furthermore, the record evi-dence reveals few instances of permanent or tem-porary transfer of employees into or out of thewarehouse and no transfers involving drivers.There is no established line of promotion into orout of the various job classifications. Indeed, somepositions are lot interchangeable as they require alevel of skill and training not possessed by all em-ployees. Moreover, although there is regular con-tact between the warehouse employees and theEmployer's other employees, such contact onlyoccurs when warehousemen move merchandise be-tween the various departments at the Employer'sfacility. Also, the various classifications of employ-ees are physically segregated into various depart-ments on separate floors. Although the Employercontends that this separation is due solely to themanner in which the building was originally con-structed, the fact remains that the Employer uti-lizes the various partitioned areas as separate de-partments to which particular employees are as-signed on a permanent basis. In addition, the var-ious classifications of employees are separately su-pervised. The fact that letterpress timecards maybe approved by either the general operations direc-tor or shipping supervisor does not establishcommon supervision as it does not relate to theperformance of the letterpress employees' work butmerely to the possibility of an error in timekeeping.Whatever supervision is necessary for the letter-press employees comes from the director of oper-ations.In these circumstances, where the employeessought perform separate and distinct functions, areseparately supervised, physically segregated, haveminimal contact with other employees, and there islittle transfer or interchange, we find that a unit ofwarehouse employees and truckdrivers as requestedby the Petitioner is appropriate. Wickes Furniture, aDivision of the Wickes Corporation, 255 NLRB 545(1981); Welsch Lumber and Supply, Inc., d/b/a BigBuck Lumber, 241 NLRB 639 (1979); Sears, Roe-buck and Co., 235 NLRB 678 (1978).55 Gustave 'ischer Inc., 256 NLRB 1069 (1'i)S), relied {on by the Em-ployer and the Regional Director. in which the Board found appropriateContinued288 IVES BUSINESS FORMS, INC.However, we would also include the warehouseclericals in the unit found appropriate. They spenda considerable amount of time in the warehouseperforming typical warehouse functions such ascounting merchandise and preparing specialty mer-chandise for packaging. Even while at their desksthey are processing orders and tracing merchan-dise. Accordingly, as they do not perform typicaloffice clerical duties but rather perform work di-rectly related to and integrated with the functionaloperation of the warehouse, we shall include themin the warehouse and driver unit.6In view of the above, we find the following unitappropriate for collective bargaining within themeaning of Section 9(b) of the Act:an overall unit at a retail sales and service furniture outlet, is distinguish-able as none of the various job classifications in that case required anyparticular skill or training. unlike the engraving, printing. and letterpresspositions herein, and thus were of an interchangeable nature.6 Sears. Roebuck and Co., 222 NLRB 476 (1976): Regal Thread dNotion Co., Inc., 221 NLRB 610(1975).All warehousemen, drivers, shipping and re-ceiving employees, the porter, and warehouseclericals; excluding engraving employees, let-terpress employees, engraving clerical, printclericals, office clericals, outside salesmen,guards and supervisors as defined in the Act.Accordingly, as the Petitioner indicated a willing-ness to proceed to an election in any unit found ap-propriate, the case is remanded to the Regional Di-rector for the purpose of conducting an election7pursuant to his Decision and Direction of Election,as modified herein, except that the payroll periodfor determining eligibility shall be that immediatelypreceding the issuance date of this Decision onReview.87 The Regional Director, for reasons not relevant to the instant pro-ceeding, chose not to conduct the election pending the Board's resolutionof the issues raised by the Petitioner.8 [Excelsior footnote omitted from publication.]289